*299
After Remand from the Supreme Comt

THOMPSON, Judge.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Fort James Operating Company, 895 So.2d 294 (Ala.2004). On remand to this court, and in compliance with the Supreme Court’s opinion, the judgment of the trial court is hereby reversed insofar as it denied Fort James a setoff of the workers’ compensation benefits for the sickness- and-accident benefits Fort James paid to Irby and insofar as it awarded “other benefits” to Irby. The cause is remanded for further proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED WITH INSTRUCTIONS.
YATES, P.J., and CRAWLEY, PITTMAN, and MURDOCK, JJ., concur.